Exhibit 10.3

CONAGRA FOODS, INC.

2008 PERFORMANCE SHARE PLAN

Effective July 16, 2008, ConAgra Foods, Inc. (“Company”) hereby adopts the
ConAgra Foods, Inc. 2008 Performance Share Plan (“Plan”). Unless the context
implies otherwise, capitalized terms used in this Plan have the meanings set
forth in Section 16 below.

1. Purpose. The purpose of the Plan is to foster and promote the long-term
financial success of the Company and increase stockholder value by
(a) motivating superior performance by means of Performance Shares,
(b) encouraging and providing for the acquisition of an ownership interest in
the Company by Participants and (c) enabling the Company to attract and retain
the services of a management team responsible for the long-term financial
success of the Company. The Plan supersedes the ConAgra Foods, Inc. Performance
Share Plan that was adopted on May 29, 2006 (the “Prior Plan”). The terms of the
Prior Plan shall continue to apply to all awards of Performance Shares made
under and pursuant to the Prior Plan.

2. Eligibility. The only persons eligible to participate in the Plan shall be
those Participants selected by the Committee or the Chief Executive Officer of
the Company (“CEO”); provided, however, the CEO may only select, and assign a
targeted number of Performance Shares to, individuals who are not Covered
Employees (and who are not expected to become Covered Employees by the time of
payment of the Performance Shares).

3. Participation. Within 90 days of the commencement of each Performance Period,
the Committee and/or CEO shall select the individuals, if any, who shall
participate in the Plan for the applicable Performance Period. The Committee
and/or CEO shall assign a targeted number of Performance Shares to each selected
Participant for the Performance Period. Notwithstanding the preceding, the
Committee or CEO may select additional Participants during the Performance
Period and make an award to such Participants; provided, however, that no such
additional Participant shall be a Covered Employee (or an employee who is
expected to be a Covered Employee by the time of payment of the Performance
Shares) unless such additional Participant’s award does not begin until the next
succeeding fiscal year, or such additional Participant’s award is a General
Award.

4. Grant of Awards – Establishment of Performance Goals.

 

  4.1 Within 90 days of the commencement of each Performance Period, the
Committee shall establish an award schedule that sets forth a range of
Performance Targets and the related Performance Shares that may be earned by
each Participant. The Committee may establish different award schedules for
different Participants and/or groups of Participants and/or for different
executive levels.

 

  4.2 Unless the Committee determines otherwise with respect to any General
Award or Qualified Performance-Based Award, the range of Performance Targets
that shall determine the Performance Shares earned shall be based upon Company
earnings before interest and taxes (EBIT) and Company return on average invested
capital (ROAIC) measured over the Performance Period, each as defined in the
definition section at the end of this Plan.

5. Administration of the Plan. The Plan shall be administered by the Committee.
The Committee by majority action thereof, is authorized to prescribe, amend, and
rescind rules and regulations relating to the Plan, to provide for conditions
deemed necessary or advisable to protect the interest of the Company, and to
make all other determinations necessary or advisable for the administration and
interpretation of the Plan in order to carry out its provisions and purposes.
The Committee has full authority to construe and interpret the Plan and any
instruments evidencing an award under the Plan. Determinations, interpretations,
or other actions made or taken by the Committee pursuant to the provisions of
the Plan shall be final, binding, and conclusive for all purposes and upon all
persons. Subject to the terms and conditions of this Plan, the Committee and, as
applicable, the CEO shall determine the Participants to whom awards are granted
and the terms and conditions of such awards. The Committee may require each
individual earning an award under the Plan to enter into an agreement with the
Company regarding the terms of the award and the employee’s employment. Except
to the extent prohibited by applicable law or the applicable rules of a stock
exchange, the Committee may delegate all or any portion of its responsibilities
and powers to any one or more of its members.

6. Earning of Awards.

 

  6.1 Within 60 days after the end of each Performance Period, for each award
that has been made subject to a Performance Target, the Committee shall
determine whether, and to what extent, the Performance Target for such
Performance Period has been satisfied.

 

  6.2 With respect to any Performance Target applicable to a Qualified
Performance-Based Award, no Performance Shares will be delivered or considered
earned until the Committee has made a final written certification that a

 

97



--------------------------------------------------------------------------------

 

Performance Target established to ensure Code Section 162(m) compliance has been
satisfied. In addition, prior to delivering the Performance Shares, the
Committee shall complete the exercise of its Negative Discretion, if desired.

 

  6.3 In determining satisfaction of any Performance Target, the Committee shall
measure performance in accordance with United States generally accepted
accounting principles, if applicable; provided that, the Committee may determine
whether to include or exclude any material changes that occur during an
applicable Performance Period, including, without limitation: (a) asset
write-downs; (b) litigation or claim adjudication, judgments or settlements;
(c) the effect of changes in tax or accounting standards or principles, or other
laws, regulations or provisions affecting reported results; (d) changes in
business, operations, corporate or capital structure; (e) extraordinary, unusual
and/or nonrecurring items; (f) mergers, acquisitions or divestitures; and
(g) foreign exchange gains and losses. In addition, the Committee may adjust any
Performance Target for the Performance Period as it deems equitable to recognize
unusual or non-recurring events affecting the Company, changes in tax laws or
accounting procedures, mergers and acquisitions and any other factors as the
Committee may determine. In the case of Qualified Performance-Based Awards, such
exclusions and adjustments may only apply to the extent the Committee specifies
in writing (not later than the time Performance Targets are required to be
established) which exclusions and adjustments the Committee will apply to
determine whether a Performance Target has been satisfied, as well as an
objective manner for applying them, or to the extent that the Committee
determines that they may apply without adversely affecting the award’s status as
a Qualified Performance-Based Award.

 

  6.4 If applicable tax and/or securities laws change to permit Committee
discretion to alter the governing performance measures without obtaining
stockholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining stockholder approval. In addition, in the
event that the Committee determines that it is advisable to grant General
Awards, the Committee may make such grants without satisfying the requirements
of Code Section 162(m).

7. Distribution of Performance Shares Earned. Except as provided in Section 8,
Performance Shares earned hereunder shall be paid (i) after the end of the
Performance Period, (ii) after the Committee has certified in writing that the
material terms of this Plan were satisfied and that awards were accurately
computed according to the terms of the Plan, and (iii) on or before the later of
(a) the fifteenth day of the third month that begins after the month containing
the end of the Performance Period or (b) the fifteenth day of the third month
that begins after the end of the Participant’s tax year in which the end of the
Performance Period occurs. All awards of Performance Shares hereunder, including
dividend equivalent payments, shall be paid in shares of Stock, with any
fractional share equal to or greater than one-half share rounded up to the next
whole share and any fractional share less than one-half share rounded down to
the next whole share.

8. Termination of Employment

 

  8.1 Termination for Reasons Other Than Death, Disability or Retirement A
Participant who terminates employment with the Company and its Subsidiaries for
any reason other than death, Disability or Retirement shall forfeit all awards
hereunder that have not been paid at the date of termination, whether earned or
not. Notwithstanding the preceding, if the Committee in its sole and absolute
discretion deems it to be appropriate and in the best interest of the Company,
the Committee may distribute Stock for all or some of the Performance Shares
that are forfeited by a Participant (but only, in the case of a Qualified
Performance-Based Award, to the extent the award has been certified by the
Committee to have been earned). Such Performance Shares shall be distributed to
the Participant at the same time Performance Shares are distributed to other
Participants who remain employed with the Company.

 

  8.2 Disability or Retirement. In the event of a Participant’s termination due
to Disability or Retirement, a distribution shall be made of a pro rata share of
the Performance Shares that would have been earned for the full performance
period (but only, in the case of a Qualified Performance-Based Award, to the
extent the award has been certified by the Committee to have been earned),
prorated based upon the full number of fiscal years completed during the
Performance Period as of the Participant’s termination date. Such Performance
Shares shall be distributed to the Participant at the same time Performance
Shares are distributed to other Participants who remain employed with the
Company.

 

 

8.3

Death. In the event of a Participant’s death, a distribution shall be made of a
pro rata share of the targeted Performance Shares, based upon the full number of
years completed during the Performance Period. The payment shall be made within
2 1/2 months after the date of death.

9. Dividends and Voting Rights. Upon the payment of earned Performance Shares,
the Participant shall receive additional

 

98



--------------------------------------------------------------------------------

shares of Stock representing dividend equivalents. The amount of dividend
equivalents for each Performance Share earned shall equal the dividends paid on
one share of Stock during the period between the beginning of the Performance
Period and the date of distribution. A Participant shall not have voting or any
other rights with respect to any Performance Shares or with respect to the Stock
until the Stock is delivered to the Participant.

10. Payments Upon Change of Control. Upon a Change of Control, the Company may,
at the Board’s, or the Human Resources Committee’s, as the case may be, sole and
absolute discretion, pay the Participant all or a portion of the Participant’s
award hereunder. The amounts paid may be based upon (a) a proration of the
Participant’s target Performance Shares, (b) a proration of the projected
Performance Shares at the time of the Change of Control, or (c) a pro rata
amount computed at the end of the fiscal year. Any proration shall be based upon
the number of completed months elapsed in the Performance Period through the
date of the Change of Control. Any payments made under this Section 10 shall be
paid no later than the fifteenth day of the third month that begins after the
later of (i) the end of the Participant’s tax year in which the Change in
Control occurs or (ii) the end of the Company’s fiscal year in which the Change
in Control occurs.

11. Related Plans. Subject to the terms and conditions hereof, Qualified
Performance-Based Awards shall be made pursuant to the ConAgra Foods, Inc.
Executive Incentive Plan (“EIP”) or any successor incentive plan approved by the
Company’s stockholders, and to the extent necessary for compliance with Code
Section 162(m) for the tax deductibility of an award, the provisions of the EIP
shall apply to the awards hereunder. Awards earned and Stock distributed
hereunder shall be deemed granted and distributed under the ConAgra Foods 2006
Stock Plan (“Stock Plan”) or any successor stock plan approved by the Company’s
stockholders. To the extent not inconsistent with the provisions of this Plan,
the provisions of the Stock Plan shall apply to this Plan and the awards
hereunder.

12. Miscellaneous Provisions.

 

  12.1 Nontransferability of Awards. Except as otherwise provided by the
Committee, no awards granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.

 

  12.2 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Committee. In the absence of any such designation, awards outstanding
at death will be paid to the Participant’s surviving spouse, if any, or
otherwise to the Participant’s estate.

 

  12.3 No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
individual any right to continue in the employ of the Company or any Subsidiary.
No employee shall have a right to be selected as a Participant, or, having been
so selected, to receive any future awards or to continue as a Participant.

 

  12.4 Tax Withholding. The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state, and local withholding tax requirements on any award under the Plan, and
the Company may defer issuance of Stock until such requirements are satisfied.
In the alternative, the Committee may withhold shares of Stock that would
otherwise be delivered to the Participant, having an aggregate fair market
value, determined as of the date the obligation to withhold or pay taxes arises
in connection with a distribution, in the amount necessary to satisfy the
minimum applicable withholding obligation.

 

  12.5 Agreements with Company. An award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee may, in
its sole and absolute discretion, prescribe. The terms and conditions of any
award to any Participant shall be reflected in such form of written document as
is determined by the Committee or its designee.

 

  12.6 Code § 409A. Unless the Committee expressly determines otherwise,
Performance Shares are intended to be exempt from Code Section 409A as
short-term deferrals and, accordingly, the terms of any Performance Shares award
shall be construed to preserve such exemption. To the extent the Committee
determines that Code Section 409A applies to a particular award granted under
the Plan, then the terms of the award shall be construed to permit the award to
comply with Code Section 409A. In the event that the Plan or any award shall be
deemed

 

99



--------------------------------------------------------------------------------

 

not to comply with Code Section 409A, then neither the Company, the Committee,
the Board nor its or their designees or agents shall be liable to any
Participant or other persons for actions, decisions or determinations made in
good faith.

 

  12.7 Unfunded Plan. The plan shall be unfunded and no trust is required to be
established with respect to the Plan. Bookkeeping accounts may be established
with respect to Participants who are granted Performance Shares under the Plan,
but any such accounts shall be used merely as a bookkeeping convenience.

 

  12.8 Requirements of Law. The granting of Performance Shares and the issuance
of shares of Stock shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or securities
exchanges as may be required.

 

  12.9 Changes in Stock. In the event of any change in the outstanding Stock by
reason of any share dividend or split, recapitalization, merger, consolidation,
spin-off reorganization, combination or exchange of shares, or other similar
corporate change, then the Committee shall adjust the number or kind of
Performance Shares or target Performance Shares of a Participant or the measures
of performance. Any such adjustments shall be conclusive and binding for all
purposes of the Plan. The Committee shall have full and final discretion to
determine the manner in which such adjustment(s) are made.

 

  12.10 Facility of Payments. If a Participant shall, at the time payment of an
amount is due, be incapacitated so that he cannot legally receive or acknowledge
receipt of the payment, then the Committee, in its sole and absolute discretion,
may direct that the payment be made to the legal guardian, attorney-in-fact or
person with whom such recipient is residing, and such payment shall be in full
satisfaction of the Company’s obligation under the Plan with respect to such
amount.

 

  12.11 Governing Law. The Plan shall be construed and its provisions enforced
and administered in accordance with the laws of the State of Delaware, without
regard to the principles of conflicts of laws, and in accordance with applicable
federal laws.

 

  12.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

 

  12.13 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

  12.14 Binding Effect. The Plan shall be binding upon the Company, its
successors and assigns, and Participants, their legal representatives,
executors, administrators and beneficiaries.

13. Compliance with Code Section 162(m). The Company intends that compensation
under the Plan payable to Covered Employees will, to the extent practicable,
constitute qualified “performance-based compensation” within the meaning of Code
Section 162(m), unless otherwise determined by the Committee. Accordingly, the
provisions of the Plan shall be administered and interpreted in a manner
consistent with Code Section 162(m). If any provision of the Plan or any award
that is granted to a Covered Employee does not comply or is inconsistent with
the requirements of Code Section 162(m), such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.

14. Indemnification. In addition to such other rights of indemnification as they
may have as directors or as members of the Committee or otherwise, the members
of the Committee shall be indemnified by the Company against reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any award granted thereunder, and against all amounts paid by them in settlement
thereof, provided such settlement is approved by independent legal counsel
selected by the Company, or paid by them in satisfaction of a judgment or
settlement in any such action, suit or proceeding, except as to matters as to
which the Committee member has been negligent or engaged in misconduct in the
performance of his duties; provided, that within 60 days after institution of
any such action, suit or proceeding, a Committee member shall in writing offer
the Company the opportunity, at its own expense, to handle and defend the same.

15. Amendment or Termination of Plan. The Board may, in its sole and absolute
discretion and from time to time, amend, modify or terminate any or all of the
provisions of the Plan without providing any prior notice to Participants;
provided, however, no amendment, modification or termination shall affect the
rights of any Participant with respect to a previously granted award, without
the written consent of the Participant. However, notwithstanding the foregoing,
the Committee shall have unilateral authority to amend the Plan and any award,
without participant consent, to the extent necessary to comply with applicable
laws, rules or regulations or changes to applicable laws, rules or regulations
(including but in no way limited

 

100



--------------------------------------------------------------------------------

to Code Sections 162(m) and 409A).

16. Definitions. Whenever used in this Plan, the following terms shall have the
respective meanings set forth below:

 

  16.1 “Board” means the Board of Directors of the Company.

 

  16.2 “Change of Control” means:

 

  (i) Individuals who constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

 

  (ii) Consummation of a reorganization, merger, or consolidation, in each case,
with respect to which persons who were the shareholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of its assets.

 

  16.3 “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a particular Code section herein shall be deemed to include all related
regulations, interpretations or other United States Department of Treasury
guidance.

 

  16.4 “Committee” means the Human Resources Committee of the Board, or its
successor, or such other committee of the Board to which the Board delegates
power to act under or pursuant to the provisions of the Plan.

 

  16.5 “Covered Employees” means a “covered employee” as defined in Code
Section 162(m).

 

  16.6 “Disability” means that the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, is receiving income replacement benefits for a period of not less than
three months under the Company’s long-term disability plan.

 

  16.7 “EBIT” means earnings before interest and taxes. Unless determined
otherwise by the Committee when granting an award, EBIT shall be calculated by
adding (i) interest expense, net and (ii) income tax expense, to (iii) income
from continuing operations, as adjusted for unusual items.

 

  16.8 “General Award” means an award that is not a Qualified Performance-Based
Award.

 

  16.9 “Negative Discretion” means the discretion that the Committee may
exercise to reduce (but not increase) the amount of the award that otherwise
would be payable in connection with the attainment of the Performance Target.
This discretion may be applied in the event that exceptional circumstances arise
which, in the judgment of the Committee, would result in payouts not consistent
with the intentions of the Committee at the inception of the plan or would
otherwise cause the plan to operate in a manner inconsistent with the best
interests of the Company.

 

  16.10 “Participant” shall mean any salaried employee of the Company who is
chosen to participate in the Plan, as specified in Section 3.

 

  16.11 “Performance Period” means the three consecutive fiscal years beginning
with the first fiscal year for which the award is granted.

 

  16.12 “Performance Shares” means an award granted under this Plan, in an
amount determined by the Committee and specified in an award agreement, stated
with reference to a specified number of shares of Stock, that entitles the
holder to receive shares of stock, subject to the terms of the Plan, any award
agreement, and any other terms and conditions established by the Committee.

 

  16.13

“Performance Target” means one or more specified performance goals that are used
in determining awards and Performance Shares earned by Participants. In the case
of Qualified Performance-Based Awards, the Performance Target that is intended
to permit the award to satisfy the performance-based exception to the
deductibility limitation of Code Section 162(m) shall be stated as levels of, or
growth or changes in, one or more of the performance criteria approved by the
Company’s stockholders in the Executive Incentive Plan or any successor
stockholder-approved plan (which currently include earnings, earnings per share,
growth in earnings

 

101



--------------------------------------------------------------------------------

 

per share, achievement of annual operating profit plans, return on equity
performance, return on capital, sales growth or similar financial performance
measures as may be determined by the Committee). In the case of a General Award,
the Committee may establish a Performance Target that is based on categories of
performance that are different than those set forth above.

If the Committee makes the opportunity to receive an award subject to a
particular Performance Target, the Committee shall adopt or confirm a written
definition of that Performance Target at the time the Performance Target is
established, provided that the Committee retains the discretion to forgo such
written definition in connection with a General Award. The Performance Target
for an award may be described in terms of Company-wide objectives or objectives
that are related to a specific division, subsidiary, business unit, department,
region, or function. A Performance Target may be defined relative to the
performance of other corporations. If more than one individual performance goal
is specified by the Committee in defining a Performance Target, the Committee
shall also specify, in writing, whether one, all or some other number of such
goals must be attained in order for the Performance Target to be met.

 

  16.14 “Qualified Performance-Based Award” means an award (or a specified
portion of an award) to a Participant that is intended to satisfy the
requirements for “performance-based compensation” under Code Section 162(m). At
the time award opportunities and Performance Targets are established for a
Performance Period, the Committee shall designate in writing any award
opportunity that is intended to allow a Participant to receive (upon
satisfaction of the Performance Target and subject to Negative Discretion) a
Qualified Performance-Based Award. Any such designation is irrevocable.

 

  16.15 “Retirement” means termination of employment from the Company or a
Subsidiary on or after the earlier of (i) the Participant attains age 65, or
(ii) the Participant has at least ten years of service and has attained age 55.
For purposes of this Plan, years of service shall include any additional years
of service provided to a Participant for pension purposes under the Company’s
qualified or nonqualified retirement plan pursuant to the Participant’s written
employment agreement with the Company or its Subsidiaries. If at the time of the
Participant’s Retirement circumstances exist that would allow the Company to
terminate the Participant for Cause, the Participant, for purposes of this Plan,
shall be deemed to have terminated employment for purposes other than Death,
Disability, or Retirement.

 

  16.16 “ROAIC” means the Company’s return on average invested capital, after
tax. Unless determined otherwise by the Committee when granting an award, ROAIC
shall be calculated by multiplying EBIT by 1 minus the Company’s tax rate and
dividing this amount by average invested capital, all as adjusted for unusual
items. Average invested capital is the twelve-month rolling average of total
assets less cash and cash equivalents and non-interest bearing liabilities.

 

  16.17 “Stock” means the common stock of the Company, par value $5.00 per
share.

 

  16.18 “Subsidiary” means any corporation, partnership, joint venture or other
entity in which the Company owns, directly or indirectly, 25% or more of the
voting power or of the capital interest or profits interest of such entity.

 

102